Case 0:20-cv-62412-AMC Document 10 Entered on FLSD Docket 12/28/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-62412-CIV-CANNON

  AMY BETIT,

          Plaintiff,
  v.

  IDEAL COLLECTION SERVICES, INC.
  and EL-AD SAN MICHELE, LCC.,

        Defendants.
  ________________________________/

                                              ORDER

          THIS CAUSE came before the Court upon the Motion to Dismiss filed by Defendant Ideal

  Collection Services [ECF No. 7] and the Motion for Extension of Time filed by Defendant El-Ad

  San Michele, LLC [ECF No. 9]. To better manage the orderly progress of the case, it is

  ORDERED and ADJUDGED as follows:

       1. Defendants Ideal Collection Services, Inc. and El-Ad San Michelle, LLC shall submit a

          single combined response or separate answers to Plaintiff’s Complaint on or before

          January 19, 2021.

       2. In light of the anticipated combined response filed by the Defendants, the Motion to

          Dismiss Complaint filed by Defendant Ideal Collection Services [ECF No. 7] is DENIED

          WITHOUT PREJUDICE.

       3. The Motion for Extension of Time to Respond to Plaintiff’s Complaint filed by Defendant

          El-Ad San Michele, LLC [ECF No. 9] is GRANTED and incorporated in the January 19,

          2021, deadline set forth in this Order for the filing of a single combined response or

          separate answers.

       4. In addition, on or before January 19, 2021, the parties, including governmental parties,
Case 0:20-cv-62412-AMC Document 10 Entered on FLSD Docket 12/28/2020 Page 2 of 2

                                                        CASE NO. 20-62412-CIV-CANNON/Hunt


         must file Certificates of Interested Parties and Corporate Disclosure Statements that

         contain a complete list of persons, associated persons, firms, partnerships, or corporations

         that have a financial interest in the outcome of this case, including subsidiaries,

         conglomerates, affiliates, parent corporations, and other identifiable legal entities related

         to a party. Throughout the pendency of the action, the parties are under a continuing

         obligation to amend, correct, and update the Certificates. 1

  DONE AND ORDERED in Fort Pierce, Florida this 28th of December 2020.




                                                       _________________________________
                                                       AILEEN M. CANNON
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




  1
   The parties must not include Judge Cannon or U.S. Magistrate Judge Patrick Hunt as interested
  parties unless they have an interest in the litigation.
                                                      2
